UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A [x] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File number: 000-52677 VRDT CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-2405975 (State or other jurisdiction of incorporation) (I.R.S. EmployerIdentification No.) 12223 Highland Avenue, Suite 106-542, Rancho Cucamonga, California 91739 (Address of principal executive offices) (909) 786-1981 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[x] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] Smallerreportingcompany [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No [ x ] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of February 11, 2013, the Company has 178,611,141 shares of Class A Common Stock outstanding and no other classes of common stock. Explanatory Note This Amendment No. 1 to Form 10-Q (this “Amendment”) amends the Quarterly Report on Form 10-Q for the quarter ending December 31, 2012, originally filed on February 14, 2013 (the “Original Filing”) by VRDT Corporation, a Delaware corporation (“VRDT,” the “Company,” “we,” or “us”). We are filing this Amendment to change the presentation of the Restricted Stock Agreements (RSAs) and to restate certain financial information. 2 TABLE OF CONTENTS VRDT CORPORATION (FORMERLY A DEVELOPMENT STAGE COMPANY) Part I – Financial Information Item 1 Financial Statements Consolidated Balance Sheet as of December 31, 2012 and March 31, 2012 Consolidated Statements of Operations for the Three Months and Nine Months Ended December 31, 2012, and 2011 Statement of Stockholder’s Equity for the Period from Inception through December 31, 2012 Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2012, and 2011 Notes to the Financial Statements Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures Part II – Other Information Item 1 Legal Proceedings Item 1A. Risk Factors Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Mine Safety Disclosure Item 5 Other Information Item 6 Exhibit 3 PART I ITEM 1. FINANCIAL STATEMENTS The Financial Statements of the Company required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Company. 4 VRDT Corporation Formerly a Development Stage Company Balance Sheet December 31, 2012 March 31, 2012 Restated Restated ASSETS Unaudited CURRENT ASSETS: Cash $ 15,588 $ 36,447 Accounts Receivable 16,645 0 Inventory 25,244 0 Prepaid expenses 3,570,282 38,921 Note Receivable 0 215,383 Total Current Assets 3,627,759 290,751 PROPERTY AND EQUIPMENT, NET 15,481 48,144 OTHER ASSETS Deposits 4,082 6,270 Long-Term Warrant Expense 2,051,901 0 Intangibles 221,036 0 Total Other Assets 2,277,019 6,270 TOTAL ASSETS $ 5,920,259 $ 345,165 LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ 2,875,190 $ 3,092,645 Accounts payable and accrued expenses - Related party 0 20,679 Deposits from stockholders 10,000 0 Notes Payable 95,000 95,000 Notes Payable - Related parties 664,991 942,759 Total Current Liabilities 3,645,181 4,151,083 LONG TERM LIABILITIES: Notes Payable - Related parties 413,972 0 Total Current Liabilities 413,972 0 STOCKHOLERS' EQUITY / (DEFICIT) Preferred stock, $.001 par value; 10,000,005 authorized, 0 shares issued and outstanding at December 31, 2012 and March 31, 2012, respectively 0 0 Common Stock, .001 par value: 989,999,995 shares authorized: 72,061,141 and 66,546,840 shares issued and outstanding as of December 31, 2012, and March 31, 2012, respectively 72,061 66,547 Common Stock issued under Restricted Stock Agreements, 54,900,000 shares issued and pending as of December 31, 2012 and March 31, 2012 respectively 0 0 Additional paid-in capital 21,880,933 14,146,673 Accumulated Deficit ) ) Total Stockholders' Equity / (Deficit) 1,861,106 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $ 5,920,259 $ 345,165 See the accompanying notes to the financial statements 5 VRDT Corporation Formerly a Development Stage Company Statement of Operations Three Months Ended December 31, Nine Months Ended December 31, Restated Unaudited Restated Unaudited Restated Unaudited Restated Unaudited Sales $ 53,382 $ 0 $ 72,902 $ 0 Cost of sales ) 0 ) 0 Gross profit 32,034 0 47,629 0 Operating Expenses Depreciation and amortization 22,703 1,153 33,429 1,991 General and administrative expenses 411,443 1,344,089 381,133 3,613,601 Impairment of goodwill 0 0 0 3,833,722 Total operating expenses 434,146 1,345,242 414,562 7,449,314 Income / (Loss) from Operations ) Other Income / (Expense) Interest Income 0 0 ) 0 Interest (expense) Interest (expense) - Related parties ) Unrealized Exchange (Gain) / Loss 0 ) 0 ) Total Other Income / (Expense) Income / (Loss) before Income Taxes ) Provisions for Income Taxes 0 0 0 0 Net Income / (Loss) $ ) $ ) $ ) $ ) Net Income / (Loss) Per Share: Basic $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding Basic 71,872,304 52,023,923 71,764,392 49,109,709 See the accompanying notes to the financial statements 6 VRDT Corporation Formerly a Development Stage Company Statement of Stockholder's Equity For the Period August 19, 1999 (Inception) to December 31, 2012 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance at inception, August 19, 1999 0 $ 0 $ 0 $ 0 $ 0 Issuance of common stock 2,000 2 18 20 Net loss ) ) Balance at December 31, 1999 2,000 2 18 ) ) Net loss ) ) Balance at December 31, 2000 2,000 2 18 ) ) Net loss ) ) Balance at December 31, 2001 2,000 2 18 ) ) Net loss ) ) Balance at December 31, 2002 2,000 2 18 ) ) Reclassification of debt to equity 4,300 4 1,581,979 0 1,581,983 Net loss ) ) Balance at December 31, 2003 6,300 6 1,581,997 ) ) Net loss ) ) Balance at December 31, 2004 6,300 6 1,581,997 ) ) Net loss ) ) Balance at December 31, 2005 6,300 6 1,581,997 ) ) Net loss ) ) Balance at March 31, 2006 6,300 6 1,581,997 ) ) Shares issued for services 88,285 88 123,511 123,599 Expenses paid by related party 515,000 515,000 Stock issued as dividend 2,636,564 2,637 ) 0 Conversion of SKRM Interactive payable to equity 4,382,718 4,382,718 Net loss ) ) Balance at March 31, 2007 2,731,149 2,731 6,600,589 ) ) Stock issued for debt 669,577 670 1,673,250 1,673,920 Net loss ) ) Balance at March 31, 2008 3,400,726 3,401 8,273,839 ) ) Net loss ) ) Balance at March 31, 2009 3,400,726 $ 3,401 $ 8,273,839 $ ) $ ) See the accompanying notes to the financial statements 7 VRDT Corporation Formerly a Development Stage Company Statement of Stockholder's Equity - Continued For the Period April 1, 2011 to December 31, 2012 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Restated Restated Restated Restated Restated Balance at March 31, 2009 3,400,726 $ 3,401 $ 8,273,839 $ ) $ ) Conversion of Martin debt 300,000 300 60,700 61,000 Net loss ) ) Balance at March 31, 2010 3,700,726 3,701 8,334,539 ) ) Stock-based compensation - Non-Employee 79,500 79,500 Net loss ) ) Balance at March 31, 2011 3,700,726 3,701 8,414,039 ) ) Issuance of common stock - Change in Control 30,000,000 30,000 2,970,000 3,000,000 Treasury Stock - Redemtion and cancellation ) Issuance of common stock 16,021,000 16,021 2,272,780 0 2,288,800 Shares issued for services 13,265,500 13,266 1,293,155 0 1,306,420 Restricted Stock - Employees & Directors 54,400,000 0 0 0 0 Exercised warrants 259,614 260 0 0 260 Conversion of debt to equity 5,000,000 5,000 45,000 0 50,000 Net (Loss) / Income 0 0 0 ) ) Balance at March 31, 2012 120,946,840 66,547 14,146,673 ) ) Issuance of common stock 1,802,301 1,802 254,935 0 256,737 Shares issued for services 2,412,000 2,412 242,537 0 244,949 Restricted Stock - Employees & Directors 500,000 0 0 0 0 Exercised warrants 300,000 300 2,700 0 3,000 Investment in Subsidiary 1,000,000 1,000 199,000 0 200,000 Issuance of GEM warrants 0 0 7,035,088 0 7,035,088 Net (Loss) / Income 0 0 0 ) ) Balance at December 31, 2012 126,961,141 $ 72,061 $ 21,880,933 $ ) $ 1,861,106 See the accompanying notes to the financial statements 8 VRDT Corporation Formerly a Development Stage Company Statement of Cash Flows Nine Months Ended December 31, Restated Unaudited Unaudited CASH FLOWS FROM OPERATIONS: Net Income / (Loss) ) ) Adjustments to reconcile net income / (loss) to net cash used in operating activities: Depreciation & Amortization 33,429 1,991 Impairment of Goodwill 3,833,722 Impairment of Long-Lived Assets Impairment of Loan Receivable Interest expense - amortization of warrants 1,465,643 Accrued Interest on payable converted to debt Interest expense - warrant structure fee 116,750 Common stock issued for services 244,949 842,800 Loss on conversion of stockholder debt to Common Stock Expense paid by stockholder and affiliate Payables and servcies converted to Common Stock Assumption of liabilities over value of assets ) ) Changes in Assets & Liabilities: Decrease / (Increase) in accounts receivable ) Decrease / (Increase) in inventory ) Decrease / (Increase) in prepaid expenses ) ) Decrease / (Increase) in note receivable 215,384 (Decrease) / Increase in accounts payable and accrued expenses ) 1,607,724 (Decrease) / Increase in shareholder deposits 10,000 1,000 (Decrease) / Increase in interest payable to stockholder 136,204 11,063 (Decrease) / Increase in notes payable related party - current Net cash provided by operating activities ) ) CASH FLOWS FROM INVESTING: Purchase of property plant and equipment 25,959 ) Deposits 2,188 Intangibles ) Net cash used in investing activities 27,647 ) CASH FLOWS FROM FINANCING: Net proceeds from notes payable - other 95,000 Payments on notes payable - other ) Exercise of warrants 3,000 Proceeds from inssuance of common stock 256,737 2,107,647 Net cash from financing activities 259,737 2,152,647 Net Increase / (Decrease) in cash ) 62,072 CASH AT BEGINNING OF PERIOD 36,447 101 CASH AT END OF PERIOD 15,588 62,173 See the accompanying notes to the financial statements 9 Verdant Automotive Corporation Formerly a Development Stage Company Statement of Cash Flows - Continued Nine Months Ended December 31, Unaudited Unaudited SUPPLEMENTAL CASH FLOW INFORMATION: Common stock issued for services 244,949 842,800 Common stock issued for investment in subsidiary 200,000 Warrants issued to acquire line of credit 6,788,952 Decrease in accrued salaries 2,433,496 See the accompanying notes to the financial statements 10 NOTES TO FINANCIAL STATEMENTS NOTE 1.BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS The accompanying unaudited financial statements of VRDT Corporation (the “Company”) have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. The results of operations for the interim period ended December 31, 2012 shown in this report are not necessarily indicative of results to be expected for the full fiscal year ending March 31, 2013. In the opinion of the Company’s management, the information contained herein reflects all adjustments necessary for a fair presentation of the Company’s results of operations, financial position and cash flows. The Company has reclassified certain amounts previously reported in our financial statements to conform to the current presentation. The unaudited interim financial statements should be read in conjunction with the audited financial statements in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012, and Management’s Discussion and Analysis of Financial Condition and Results of Operations. In the opinion of management, all adjustments consisting of normal recurring adjustments necessary for a fair statement of the financial position at December 31, 2012 and the result of operations and cash flows for the three months ended December 31, 2012 and 2011 have been made. The consolidated financial statements include by full consolidation all domestic and foreign entities controlled by the Company (i.e., all subsidiaries). The following list includes all entities controlled by the Company: Verdant Industries, Inc., a Delaware corporation; Verdant Ecosystem, Inc, a Delaware corporation; Verdant (Hong Kong) Ltd.; a Hong Kong corporation; and Verdant (China) Ltd., a People’s Republic of China corporation; 24Tech Corporation, Inc., a California corporation. (acquired September 1, 2012 – results included effective September 1, 2012) All material intercompany transactions have been eliminated. NOTE 2.REVENUE RECOGNITION The Company recognizes revenue in accordance with the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, which states that revenues are generally recognized when it is realized and earned.Specifically, the Company recognizes revenue when services are performed and projects are completed and accepted by the customer.Revenues are earned from the sale of electric vehicles and other related technologies and services, and the sale of computer hardware and software and other related technologies and services. The Company recognizes revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when all of the following criteria are met: o persuasive evidence of an arrangement exists, o the product has been shipped or the services have been rendered to the customer, o the sales price is fixed or determinable, and o collectability is reasonably assured. Generally, services are provided to listed clients that have contracted with the Company. Certain service calls billed on an hourly basis when the service call is completed and the client acknowledges the problem has been solved. Sales and installation of equipment are billed when the equipment has been installed and accepted by the client. 11 NOTES TO FINANCIAL STATEMENTS NOTE 3.RECENTLY ENACTED ACCOUNTING PRONOUNCEMENTS We have reviewed the FASB issued Accounting Standards Update (“ASU”) accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term.The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration.Reference is made to these recent accounting pronouncements as if they are set forth therein in their entirety. NOTE 4.RECLASSIFICATIONS Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 5.GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company sustained losses of ($2,072,749) for the nine months ended December 31, 2012, and sustained losses of $9,310,946 for the year ended March 31, 2012. The Company had an accumulated deficit of $20,091,888 at December 31, 2012. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital and loans from an affiliate and shareholder in order to fund the current and planned operating levels. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital to sustain its current level of operations.No assurance can be given that the Company will be successful in these efforts. Management intends to raise additional operating funds through equity and/or debt offerings.However, there can be no assurance management will be successful in its endeavors.Ultimately, the Company will need to achieve profitable operations in order to continue as a going concern. There are no assurances that the Company will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support its working capital requirements.To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will have to raise additional working capital.No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company.If adequate working capital is not available, the Company may be required to curtail its operations. NOTE 6.GOODWILL Goodwill represents the excess of the cost of the amount paid over the acquired assets over the fair value of their net assets at the dates of acquisitions, plus the assumption of certain liabilities. Under ASC 350, Goodwill and Other Intangible Assets , the Company is required to annually assess the carrying value of goodwill to determine if impairment in value has occurred. The Company determined that its Goodwill was impaired and recorded an impairment charge of $3,833,722 for the three months ended June 30, 2011. 12 NOTES TO FINANCIAL STATEMENTS NOTE 7.INTANGIBLES The Company acquired 24Tech on September 1, 2012, for 1,000,000 shares of VRDT stock valued at $200,000. In addition, 24Tech had negative retained earnings of $48,103, raising the total consideration to $248,103. This consideration was classified as Intangibles associated with 24Tech’s client list. This Intangible will be amortized over 36 months commencing September 1, 2012. NOTE 8.NOTES PAYABLE-RELATED PARTIES The Company’s related party notes payable consist of the following: December 31, 2012 March 31, 2012 Note payable, 14% interest, principal and interest due montly commencing January 1, 2014, and due April 15, 2017. $ 17,761 $ 0 Note payable, 12% interest, principal and interest due monthly commencing January 1, 2013, and due June 1, 2014. (1) $ 175,669 $ 142,759 Note payable, 12% interest, principal and interest due monthly commencing January 1, 2013, and due June 1, 2014. Interst payment due 8/31/2012 of 10% of funds raised between date of extension and 8/31/2012 up to $10,000. (2) $ 885,533 800,000 $ 1,078,963 $ 942,759 Current portion of notes payable $ 664,991 Non current portion of notes payable $ 413,972 (1) This note is convertible into 881,744 shares of common stock for its cancellation and the conversion price is based on the 10-day volume-weighted average price (“VWAP”) of the Company’s common stock or $0.16, whichever is less. The accrued interest shall be converted at the same rate. (2) The Company failed to make the interest payment due August 31, 2012. 13 NOTES TO FINANCIAL STATEMENTS NOTE 9.NOTES PAYABLE The Company’s notes payable consists of the following: December 31, 2012 March 31, 2012 Notes payable, 15% interest, principle and interest due April 19, 2012 $ 45,000 $ 45,000 Note payable, 10% interest, principle and interest due March 18, 2012 50,000 50,000 $ 95,000 $ 95,000 Each of two (2) unsecured convertible promissory notes identified in this Note 9 are convertible to common stock of the Company at one-tenth of one percent of the Company’s initial private placement offering, which, in this case, was $0.10 per share. As such, the notes are convertible to common stock of the Company at $0.01 per share. The $45,000 note bears interest at 15% per annum and the $50,000 note bears interest at 10% per annum. The notes are scheduled to be converted on or before April 12, 2013 and March 18, 2013, respectively. NOTE 10.INCOME TAXES The application of income tax law is inherently complex. Laws and regulation in this area are voluminous and are often ambiguous. As such, the Company is required to make many subjective assumptions and judgments regarding the income tax exposures. Because interpretations of, and guidance surrounding, income tax laws and regulations change over time, changes in the subjective assumptions and judgments can materially affect amounts recognized in the balance sheets and statements of income. The Company uses the liability method to account for income tax expense. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Valuation allowances are established for deferred tax assets if, after assessment of available positive and negative evidence, it is more likely than not that the deferred tax asset will not be fully realized. Due to various changes in ownership over the years, management does not believe that any significant net operating losses from prior years will be recognized. The current year losses should have created federal tax benefits for net operating losses and various deferrals in the amount of approximately $3,200,000. A valuation allowance in an equal amount has been recognized for the year ended March 31, 2012. The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ending March 31, 2009 through 2012. The Company state income tax returns are open to audit under the statute of limitations for the years ending March31, 2009 through 2012. The Company recognizes interest and penalties related to income taxes in income tax expense. The Company knew of no incurred penalties and interest for the three months ended December 31, 2012. 14 NOTES TO FINANCIAL STATEMENTS NOTE 11.ACCOUNTS RECEIVABLE On October 1, 2012, the Board of Directors retroactively reduced the salaries of all employees to the California minimum for exempt employees, currently $16 per hour, to the employees’ date of hire. Advances made to employees were reclassified from a contra to Deferred Salaries to Employee Advances. Any advance which had been reported for tax purposes were written off. A repayment plan will be negotiated with each employee. Repayment can be made through a formal note with the Company, deductions from future salaries and bonuses, or through Company repurchase of employee stock. If the employee so elects, the Employee Advance will be written off and the employee will accept the tax consequences in the then-current tax year. The amount reclassified as Employee Advances was $698,782. An allowance for bad debt has been established against the full amount of the Employee Advances. NOTE 12.PREPAID EXPENSES During the three months ended September 30, 2012, the Company issued 12,000,000 warrants to GEM in consideration for a line of credit of up to $30 million. These warrants were valued at $6,788,952, using Black-Scholes option pricing model. These warrants will be expensed over the two year life of the agreement. The portion of the warrants to be expensed in the twelve month period, $1,357,790, was recorded as a prepaid expense. That portion of the warrant expense to be realized over periods after the next twelve months, $5,204,863, as of September 30, 2012, was recorded as Long Term Warrant Expense. The balances of Prepaid Expenses for December 31, 2012 and March 31, 2012 has been summarized below: Balance As Of December 31, 2012 March 31, 2012 Restated Unaudited Restated Insurance 38,788 32,071 Current Portion Warrant Expense 3,517,544 0 Other Prepaid Items 13,950 6,850 Total Prepaid Expense 3,570,282 38,921 NOTE 13.RELATED PARTY TRANSACTIONS The Company has, from time to time, contracted with 24Tech Corporation for the latter to perform information technology services for the Company. Larry Pendleton, the Company’s Chief Information Officer, is a principal of 24Tech Corporation. The board of directors of the Company is fully aware of Mr. Pendleton’s interest in 24Tech Corporation and has deemed the terms of the Company’s contractual relationship with 24Tech Corporation to be fair and reasonable and in the best interests of the Company. During the three months ended June 30, 2012, The Company purchased $3,686 of services from 24Tech. The amount due to 24Tech as of June 30, 2012, was $4,549, compared to $854 at March 31, 2012. During the three months ended September 30, 2012, the Company acquired 24Tech for 1,000,000 shares of VRDT stock, with acquisition value set at $200,000. NOTE 14.SUBSEQUENT EVENTS On December 14, 2012, The Company entered into a Share Exchange Agreement (the “Agreement”) with Arch Hill Capital NV (“AHC”), whereby The Company will acquire all of AHC’s interest in Lithium Technology Corporation (“LTC”) in exchange for common stock in The Company.Pursuant to the Agreement, upon Closing, The Company will acquire a 56.6% interest in LTC from AHC and AHC will obtain a 26.43% ownership interest in The Company. 15 NOTES TO FINANCIAL STATEMENTS On December 14, 2012, The Company also received a conditional funding commitment (the “Commitment”) from a private funding source in an amount up to $4 million, which funds The Company expects shall be used to provide capital for the ongoing and near term operational needs of The Company and LTC.The Company will supplement this filing with the terms of the resulting funding agreement represented by the Commitment as soon as those terms have been formalized. On January 28, 2013, the Company entered into an Acquisition Agreement (the “Agreement”) with Stichting Beheer Arch Hill I and Stichting Beheer Arch Hill II (collectively, “Stichting”) whereby The Company agreed to issue an aggregate of 51,600,000 shares of its restricted Common Stock, warrants to purchase an aggregate of 7,500,000 shares of Common Stock, and pay the sum of €1,000,000 in cash to Stichting in exchange for all of Stichting’s right title and interest in shares of Arch Hill Capital N.V. owned collectively by them (which shares represented all of the issued and outstanding shares of capital in Arch Hill).Prior to the transaction, the Company was a depository receipt holder of Stichting Beheer Arch Hill II.In accordance with the Agreement, Stichting will have a right to nominate 2 persons to stand for appointment or election as directors of The Company. In connection with the Agreement, the Company issued a total of 51,600,000 restricted shares of its Common Stock to the designees of the Sellers and agreed to issue warrants giving the holders the right to acquire, in aggregate, 7.5 million shares of the Company’s Common Stock at an exercise price of $1.20 per share or participate in contingent value that may be achieved with respect upon disposition of certain of Arch Hill’s present holdings. The offer and sale of restricted Common Stock and the warrants described herein were made in reliance on exemptions from registration provided for in Section 4(2) of the Securities Act, Rule 506 of Regulation D promulgated thereunder and Regulation S promulgated under the Securities Act. NOTE 15.STOCKHOLDERS’ EQUITY Common Stock The Company has authorized 989,999,995 shares of common stock, of which 178,611,141 shares of Class A Common Stock have been issued and are outstanding as of February 11, 2013. As of February 11, 2013, the Company has no other classes of common stock authorized, issued or outstanding. The Company’s Certificate of Incorporation authorizes us to issue 989,999,995 shares of common stock, par value $.001 per share. As of December 31, 2012, there were 126,961,141 shares of Class A Common Stock issued and outstanding. As of March 31, 2012 , the Company had no other classes of capital stock authorized, issued or outstanding. The 126,961,141 shares of Class A Common Stock that were issued and outstanding as of December 31, 2012 include 54,900,000 shares of Class A Common Stock that were issued in 2011 and 2012 to key employees and executives and yet at December 31, 2012 remained subject to a repurchase or cancellation right in favor of the Company if certain conditions were not met, including for instance, continued employment of the holder by the Company. The Company had not at December 31, 2012 exercised its repurchase/cancellation right as to any of such unvested shares, but the Company’s repurchase/cancellation right was exercisable as to all 54,900,000 unvested shares at such date. For accounting presentation purposes herein, all 54,900,000 issued but unvested shares will not be considered as outstanding securities. However, pursuant to Delaware state law, which governs the issuance and repurchase of our capital stock, all such shares are duly and validly issued, outstanding and eligible to vote. 16 NOTES TO FINANCIAL STATEMENTS Preferred Stock The Company is authorized to issue up to ten million five (10,000,005) shares of preferred stock with a par value of One Thousandths of One Cent ($0.001). As of February 11, 2013, the Company has no series of preferred stock designated and no shares of preferred stock issued or outstanding. Warrants During the quarter ended September 30, 2012, the Company issued 12,000,000 new warrants to GEM. On August 2, 2012, the Company granted 12,000,000 warrants to GEM in consideration for a credit line of up to $30 million. The warrants were valued at $0.566 per warrant or $6,788,952 using a Black-Scholes option-pricing model with the following assumptions: Stock Price $ Expected Term (Years) 3 Expected Volatility % Dividend Yield 0 Risk Free Interest Rate % Strike Price $ The expected term equals three years of the five year contractual term for this non-employee grant. The volatility is based on comparable volatility of other companies since the Company was not yet trading and had no historical volatility. Number of Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Terms Aggregate Intrinsic Value Granted 12,000,000 Exercised Exchanged for Shares 0 Expired 0 Outstanding at December 31, 2012 12,000,000 $ 0.85 Exercisable at December 31, 2012 12,000,000 $ 0.85 Weighted Average Grant Date Fair Value $ 0.586 During the quarter ended June 30, 2011, and prior to the acquisition of Verdant Industries, Inc., Verdant Industries, Inc. issued 600,000 warrants, having a de minimus value, to two (2) members of its advisory board. The warrants were assumed by the Company during the acquisition of the assets and liabilities of Verdant Industries, Inc. The warrants are convertible to common stock of the Company at a strike price of $0.01 per share and, as of the date of this Report, 300,000 of said warrants have been exercised by one (1) holder as set forth in Note 13 herein. 17 NOTES TO FINANCIAL STATEMENTS Prior to the acquisition of Verdant Industries, Inc., for the year ending March 31, 2011, the Company granted warrants to non-employee individuals and entities as follows: On February 18, 2011, the Company granted 500,000 warrants to five non-employees. The warrants were valued at $0.159 per warrant or $79,500 using a Black-Scholes option-pricing model with the following assumptions: Stock Price $ Expected Term (Years) 5 Expected Volatility % Dividend Yield 0 Risk Free Interest Rate % The expected term equals the contractual terms for this non-employee grant. The volatility is based on comparable volatility of other companies since the Company was not yet trading and had no historical volatility. Number of Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Terms Aggregate Intrinsic Value Outstanding at March 31, 2010 Granted 500,000 $ 0.16 Exercised Exchanged for Shares Expired Outstanding at March 31, 2011 500,000 $ 0.16 70,000 Granted 0 Exercised Exchanged for Shares ) $ 0.16 Expired 0 Outstanding at March 31, 2012 200,000 $ 0.16 28,000 Granted 0 Exercised Exchanged for Shares 0 Expired 0 Outstanding at December 31, 2012 200,000 $ 0.16 26,000 Exercisable at December 31, 2012 200,000 $ 0.16 26,000 Weighted Average Grant Date Fair Value $ 0.16 18 NOTES TO FINANCIAL STATEMENTS NOTE 16.EARNINGS PER SHARE The Company’s Certificate of Incorporation authorizes us to issue 989,999,995 shares of common stock, par value $.001 per share. As of December 31, 2012, there were 126,961,141 shares of Class A Common Stock issued and outstanding. As of December 31, 2012 , the Company had no other classes of capital stock authorized, issued or outstanding. The 126,961,141 shares of Class A Common Stock that were issued and outstanding as of December 31, 2012 include 54,900,000 shares of Class A Common Stock that were issued in 2011 and 2012 to key employees and executives and yet at December 31, 2012 remained subject to a repurchase or cancellation right in favor of the Company if certain conditions were not met, including for instance, the termination of continued employment of the holder by the Company. The Company had not at December 31, 2012 exercised its repurchase/cancellation right as to any of such unvested shares, but the Company’s repurchase/cancellation right was exercisable as to all 54,900,000 unvested shares at such date. For accounting presentation purposes herein, all 54,900,000 issued but unvested shares will not be considered as outstanding securities for earnings per share calculation. However, pursuant to Delaware state law, which governs the issuance and repurchase of our capital stock, all such shares are duly and validly issued, outstanding and eligible to vote. Due to the net loss realized by the Company, warrants were not considered for earnings per share calculation. NOTE 17.AMENDED FINANCIAL STATEMENTS The financial statements for the fiscal year ended March 31, 2012, have been amended and restated. The financial statements for the nine months ended December 31, 2012, have incorporated the results of these changes. While multiple quarters are affected by these changes, the Commission is only requiring the amendment and restatement of the 10-K for the period ended March 31, 2012, this quarter’s 10-Q. The financial statements for the three months ended September 30, 2012, have been amended and restated. The financial statements for the nine months ended December 31, 2012, have incorporated the results of these changes. The financial statements have been restated to reflect the following changes: ● Reclassification of Restricted Stock Agreements (RSAs) ● Change in Amortization Period for GEM warrants and accrual of Warrant Structure Fee ● Adjustments in beginning balances for 24Tech Reclassification of Restricted Stock Agreements (RSAs): In August, 2011 and March 2012, the Company and several of its employees and consultants (the “Recipients”) entered into the RSAs on an individual basis. A total of 54,900,000 shares of Class A Common Stock were so issued. Pursuant to the terms of the RSAs, and each of them, the Recipients each received a block grant of restricted stock (“Restricted Securities”), which shall vest and become non-forfeitable under certain conditions. Of these shares, 54,900,000 shares were issued and outstanding as of December 31, 2012. Until the vesting of the restricted stock granted by way of the RSAs, the Company retains the ability to repurchase the restricted stock from the Recipient at par value ($0.001) per share, and, under certain conditions, including for instance, the termination of continued employment of the holder by the Company, cancel the restricted stock. As of the date of this Report, none of the restricted stock granted in the RSAs has vested. 19 NOTES TO FINANCIAL STATEMENTS Since the shares issued under RSAs are outstanding and eligible to vote, they were originally considered in the number of outstanding shares of the Company. Until vesting, their value was considered a Prepaid Expense to be recognized as a valid expense of the Company at vesting.Due to the Company’s right to cancel the shares under certain conditions, for financial presentation purposes, the entire 54,900,000 shares are no longer considered as outstanding securities for financial calculation purposes, though they remain duly issued, outstanding and eligible to vote. Change in Amortization Period for GEM warrants and accrual of Warrant Structure Fee: The estimate of stock volatility has been changed. Originally, the volatility for the year prior to the issuance of the warrants was used to calculate the stock volatility. Subsequently, the volatility for a period more in line with the life of the warrants was used. Volatility changed from 218% to 270%. The terms of the debt agreement underlying the issuance of the warrants calls for a Warrant Structure Fee equal to two percent (2%) of the aggregate limit payable of the line of credit from the gross proceeds from the first draw down. If the agreement is terminated before a draw down occurs, then the Structuring Fee is due upon the termination of the agreement. The Company has instituted an accrual for this fee as an additional interest expense. Adjustments in beginning balances for 24Tech: Further review of the beginning balances for 24Tech have been conducted, resulting in some changes to these balances, with associated changes in the financial statements. The line-by-line effect of these changes are reflected as follows: 20 NOTES TO FINANCIAL STATEMENTS VRDT Corporation (A Development Stage Company) Consolidated Balance Sheet December 31, 2012 As Originally Filed RSAs GEM Warrants 24Tech As Restated ASSETS CURRENT ASSETS: Cash $ 10,648 $ 4,940 $ 15,588 Accounts Receivable 16,294 351 16,645 Inventory 25,244 25,244 Prepaid expenses 6,775,529 ) 2,159,753 3,570,282 Total Current Assets 6,827,715 ) 2,159,753 5,291 3,627,759 PROPERTY AND EQUIPMENT, NET 16,323 ) 15,482 OTHER ASSETS Deposits 4,082 4,082 Long-Term Warrant Expense 4,865,416 ) 2,051,901 Intangibles 206,405 14,631 221,036 Total Other Assets 5,075,903 0 ) 14,631 2,277,019 TOTAL ASSETS $ 11,919,941 $ ) $ ) $ 19,081 $ 5,920,260 LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ 2,738,318 $ 116,750 $ 20,122 $ 2,875,190 Deposits from stockholders 10,000 10,000 Notes Payable 95,000 95,000 Notes Payable - Related parties 664,991 664,991 Total Current Liabilities 3,508,309 0 116,750 20,122 3,645,181 LONG TERM LIABILITIES: Notes Payable - Related parties 413,972 413,972 Total Current Liabilities 413,972 0 0 0 413,972 STOCKHOLERS' EQUITY / (DEFICIT) Preferred stock Common Stock 126,961 ) 72,061 Additional paid-in capital 27,144,897 ) 246,136 21,880,933 Deficit accumulated during the development stage ) 200,000 ) ) ) Total Stockholders' Equity / (Deficit) 7,997,660 ) ) ) 1,861,106 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $ 11,919,941 $ ) $ ) $ 19,081 $ 5,920,259 21 NOTES TO FINANCIAL STATEMENTS VRDT Corporation (A Development Stage Company) Consolidated Balance Sheet For Fiscal Year Ended 3/31/2012 As Originally GEM As Filed RSAs Warrants 24Tech Restated ASSETS CURRENT ASSETS: Cash $ 36,447 $ - $ - $ - $ 36,447 Prepaid expenses 5,403,921 ) - - 38,921 Total Current Assets 5,440,368 ) - - 75,368 PROPERTY AND EQUIPMENT, NET 48,144 48,144 OTHER ASSETS Deposits 6,270 - - - 6,270 Note Receivable 215,383 - - - 215,383 Total Other Assets 221,653 - - - 221,653 TOTAL ASSETS $ 5,710,165 $ ) $ - $ - $ 345,165 LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ 3,142,645 $ ) $ - $ - $ 3,092,645 Accounts payable and accrued expenses - Related party 20,679 - - - 20,679 Notes Payable 95,000 - - - 95,000 Notes Payable - Related parties 942,759 - - - 942,759 Total Current Liabilities 4,201,083 ) - - 4,151,083 STOCKHOLERS' EQUITY / (DEFICIT) Preferred stock - Common Stock 120,947 ) - - 66,547 Common Stock issued under Restricted Stock Agreements - Additional paid-in capital 19,607,273 ) - - 14,146,673 Deficit accumulated during the development stage ) 200,000 - - ) Total Stockholders' Equity / (Deficit) 1,509,082 ) - - ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $ 5,710,165 $ ) $ - $ - $ 345,165 22 NOTES TO FINANCIAL STATEMENTS VRDT Corporation (Previously a Development Stage Company) Consolidated Statement of Operations Three-Months Ended 12/31/2012 As Originally Filed RSAs GEM Warrants 24Tech As Restated Sales $ 53,382 $ - $ - $ - $ 53,382 Cost of sales ) - - ) ) Gross profit 32,854 - - ) 32,034 Operating Expenses Depreciation and amortization 21,331 - - 1,372 22,703 General and administrative expenses 412,811 - - ) 411,443 Total operating expenses 434,142 - - 4 434,146 Income / (Loss) from Operations ) - - ) ) Other Income / (Expense) Interest (expense) ) - ) - ) Interest (expense) - Related parties ) - - - ) Total Other Income / (Expense) ) - ) - ) Income / (Loss) before Income Taxes ) - ) ) ) Provisions for Income Taxes - Net Income / (Loss) $ ) $ - $ ) $ ) $ ) Net Income / (Loss) Per Share: Basic $ ) $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding Basic 126,846,000 ) - - 71,764,392 23 NOTES TO FINANCIAL STATEMENTS VRDT Corporation (Previously a Development Stage Company) Consolidated Statement of Operations Nine-Months Ended 12/31/2012 As Originally Filed RSAs GEM Warrants 24Tech As Restated Sales $ 72,902 $ - $ - $ - $ 72,902 Cost of sales ) - - ) ) Gross profit 48,448 - - ) 47,629 Operating Expenses Depreciation and amortization 31,600 - - 1,829 33,429 General and administrative expenses 382,739 - - ) 381,133 Total operating expenses 414,339 - - 223 414,562 Income / (Loss) from Operations ) - - ) ) Other Income / (Expense) Interest Income ) - - - ) Interest (expense) ) - ) - ) Interest (expense) - Related parties ) - - - ) Total Other Income / (Expense) ) - ) - ) Income / (Loss) before Income Taxes ) - ) ) ) Provisions for Income Taxes - Net Income / (Loss) $ ) $ - $ ) $ ) $ ) Net Income / (Loss) Per Share: Basic $ ) $ - $ ) $ - $ ) Weighted Average Shares Outstanding Basic 125,889,657 ) - - 71,764,392 24 NOTES TO FINANCIAL STATEMENTS VRDT Corporation (Previously a Development Stage Company) Consolidated Statement of Operations Three-Months Ended 12/31/2011 As Originally GEM As Filed RSAs Warrants 24Tech Restated Sales $ - $ - $ - $ - $ - Cost of sales - Gross profit - Operating Expenses Depreciation and amortization 1,153 - - - 1,153 General and administrative expenses 1,344,089 - - - 1,344,089 Total operating expenses 1,345,242 - - - 1,345,242 Income / (Loss) from Operations ) - - - ) Other Income / (Expense) Interest (expense) ) - - - ) Interest (expense) - Related parties ) - - - ) Unrealized Exchange (Gain) / Loss ) - - - ) Total Other Income / (Expense) ) - - - ) Income / (Loss) before Income Taxes ) - - - ) Provisions for Income Taxes - Net Income / (Loss) $ ) $ - $ - $ - $ ) Net Income / (Loss) Per Share: Basic $ ) $ ) $ - $ - $ ) Weighted Average Shares Outstanding Basic 101,232,069 ) - - 49,109,709 25 NOTES TO FINANCIAL STATEMENTS VRDT Corporation (Previously a Development Stage Company) Consolidated Statement of Operations Nine-Months Ended 12/31/2011 As Originally GEM As Filed RSAs Warrants 24Tech Restated Sales $ - $ - $ - $ - $ - Cost of sales - Gross profit - Operating Expenses Depreciation and amortization - - - General and administrative expenses - - - Impairment of goodwill - - - Total operating expenses - - - Income / (Loss) from Operations ) - - - ) Other Income / (Expense) Interest Income - Interest (expense) ) - - - ) Interest (expense) - Related parties ) - - - ) Unrealized Exchange (Gain) / Loss ) - - - ) Total Other Income / (Expense) ) - - - ) Income / (Loss) before Income Taxes ) - - - ) Provisions for Income Taxes - Net Income / (Loss) $ ) $ - $ - $ - $ ) Net Income / (Loss) Per Share: Basic $ ) $ ) $ - $ - $ ) Weighted Average Shares Outstanding Basic ) - - 49,109,709 26 NOTES TO FINANCIAL STATEMENTS VRDT Corporation (Previously a Development Stage Company) Consolidated Statement of Cash Flows Nine-Months Ended 12/31/2012 As Originally Filed RSAs GEM Warrants 24Tech As Restated CASH FLOWS FROM OPERATIONS: Net Income / (Loss) $ ) $ - $ ) $ ) $ ) Adjustments to reconcile net income / (loss) to net cash used in operating activities: Depreciation and amortization 31,600 - - 1,829 33,429 Interest expense - amortization of warrants 565,746 - 899,897 - 1,465,643 Interest expense - warrant structure fee - - 116,750 - 116,750 Common stock issued for services 294,949 ) - - 244,949 Assumption of liabilities over value of assets ) - - - ) Decrease / (Increase) in accounts receivable ) - ) ) Decrease / (Increase) in inventory ) - - ) Decrease / (Increase) in prepaid expenses ) - - ) ) Decrease / (Increase) in note receivable 215,384 - - - 215,384 (Decrease) / Increase in accounts payable and accrued expenses ) 50,000 - 11,608 ) (Decrease) / Increase in shareholder deposits 10,000 - - - 10,000 (Decrease) / Increase in interest payable to stockholder 136,204 - - - 136,204 Net cash provided by operating activities ) - - 4,944 ) CASH FLOWS FROM INVESTING: Purchase of property plant and equipment 25,959 - - - 25,959 Deposits 2,188 - - - 2,188 Intangibles ) - - - ) Net cash used in investing activities 27,647 - - - 27,647 CASH FLOWS FROM FINANCING: Exercise of warrants 3,000 - - - 3,000 Proceeds from inssuance of common stock 256,737 - - - 256,737 Net cash from financing activities 259,737 - - - 259,737 Net Increase / (Decrease) in cash ) - - 4,944 ) CASH AT BEGINNING OF PERIOD 36,447 - - - 36,447 CASH AT END OF PERIOD $ 10,645 $ - $ - $ 4,944 $ 15,588 27 NOTES TO FINANCIAL STATEMENTS VRDT Corporation Statement of Stockholder's Equity (Previously a Development Stage Company) December 31, 2012 As Originally Filed RSAs GEM Warrants 24Tech As Restated Common Stock: Shares Balance at March 31, 2011 3,700,726 - - - 3,700,726 Issuance of common stock - Change in Control 30,000,000 - - - 30,000,000 Treasury Stock - Redemtion and cancellation ) - - - ) Issuance of common stock - Purchased for Cash 16,021,000 - - - 16,021,000 Shares issued for services 14,015,500 ) - - 13,265,500 Restricted Stock - Employees & Directors 53,650,000 750,000 - - 54,400,000 Exercised warrants 259,614 - - - 54,659,614 Conversion of debt to equity 5,000,000 - - - 5,000,000 Balance at March 31, 2012 120,946,840 - - - 120,946,840 Issuance of common stock Issuance of common stock - Purchased for Cash 1,802,301 - - - 1,802,301 Shares issued for services 2,912,000 ) - - 2,412,000 Restricted Stock - Employees & Directors - 500,000 - - 500,000 Exercised warrants 300,000 - - - 300,000 Issuance of GEM warrants - Investment in subsidiary 1,000,000 - - - 1,000,000 Balance at December 31, 2012 126,961,141 - - - 126,961,141 Common Stock: Amount Balance at March 31, 2011 $ 3,701 $ - $ 3,701 Issuance of common stock - Change in Control 30,000 - 30,000 Treasury Stock - Redemtion and cancellation ) - ) Issuance of common stock - Purchased for Cash 16,021 - - - 16,021 Shares issued for services 14,016 ) - - 13,266 Restricted Stock - Employees & Directors 53,650 ) - - - Exercised warrants 260 - - - 260 Conversion of debt to equity 5,000 - - - 5,000 Balance at March 31, 2012 120,947 ) - - 66,547 Issuance of common stock - Purchased for Cash 1,802 - - - 1,802 Shares issued for services 2,912 ) - - 2,412 Restricted Stock - Employees & Directors - Exercised warrants 300 - - - 300 Issuance of GEM warrants - Investment in subsidiary 1,000 - - - 1,000 Balance at December 31, 2012 127,088,102 ) - - 127,033,202 28 VRDT Corporation Statement of Stockholder's Equity - Continued (Previously a Development Stage Company) December 31, 2012 A s Originally Filed RSAs GEM Warrants 24Tech As Restated Additional Paid-In Capital Balance at March 31, 2011 8,414,039 - - - 8,414,039 Issuance of common stock - Change in Control 2,970,000 - - - 2,970,000 Treasury Stock - Redemtion and cancellation ) - - - ) Issuance of common stock - Purchased for Cash 2,272,780 - - - 2,272,780 Shares issued for services 1,442,405 ) - - 1,293,155 Restricted Stock - Employees & Directors 5,311,350 ) - - - Exercised warrants - Conversion of debt to equity 45,000 - - - 45,000 Balance at March 31, 2012 19,607,273 ) - - 14,146,673 Issuance of common stock - Purchased for Cash 254,935 - - - 254,935 Shares issued for services 292,037 ) - - 242,537 Restricted Stock - Employees & Directors - Exercised warrants 2,700 - - - 2,700 Issuance of GEM warrants 6,788,952 - 246,136 - 7,035,088 Investment in subsidiary 199,000 - - - 199,000 Conversion of debt to equity - Balance at December 31, 2012 $ 27,144,897 $ ) $ 246,136 $ - $ 21,880,933 Total Stockholders' Equity Balance at March 31, 2011 ) - - - ) Issuance of common stock - Change in Control 3,000,000 - - - 3,000,000 Treasury Stock - Redemtion and cancellation ) - - - ) Issuance of common stock - Purchased for Cash 2,288,800 - 2,288,800 Shares issued for services 1,456,420 ) - - 1,306,420 Restricted Stock - Employees & Directors 5,365,000 ) - - - Exercised warrants 260 - - - 260 Conversion of debt to equity 50,000 - - - 50,000 Net (Loss) / Income ) 200,000 - - ) Balance at March 31, 2012 1,509,082 ) - - ) Issuance of common stock - Purchased for Cash 256,737 - - - 256,737 Shares issued for services 294,949 ) - - 244,949 Restricted Stock - Employees & Directors - Exercised warrants 3,000 - - - 3,000 Issuance of GEM warrants 6,788,952 - 246,136 - 7,035,088 Investment in subsidiary 200,000 - - - 200,000 Net (Loss) / Income ) - ) ) ) Balance at December 31, 2012 $ 7,997,659 $ $ ) $ ) $ 1,861,106 29 NOTES TO FINANCIAL STATEMENTS NOTE 18.PRO-FORMA FINANCIAL STATEMENTS The following table displays the three and nine month Pro-Forma Statements of Operations for 2012 and 2011 assuming that the acquisition of 24Tech took place April 1, 2011. VRDT Corporation Pro-Forma Statement of Operations Three Months Ended December 31, Nine Months Ended December 31, Sales $ 53,382 $ 33,400 $ 210,092 $ 203,987 Cost of sales ) Gross profit 32,034 22,473 140,843 117,989 Operating Expenses Depreciation and amortization 22,703 23,639 71,444 69,450 General and administrative expenses 411,443 1,370,901 489,866 3,742,976 Impairment of goodwill 0 0 0 3,833,722 Total operating expenses 434,146 1,394,540 561,309 7,646,148 Income / (Loss) from Operations ) Other Income / (Expense) Other income 0 0 10,606 95 Interest Income 0 0 ) 0 Interest (expense) Interest (expense) - Related parties ) 0 0 0 Unrealized Exchange (Gain) / Loss 0 ) 0 ) Total Other Income / (Expense) Income / (Loss) before Income Taxes ) Provisions for Income Taxes 0 0 0 0 Net Income / (Loss) $ ) $ ) $ ) $ ) 30 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-looking Statements Statements made in this Quarterly Report which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and our business, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words “may,” “would,” “could,” “should,” “expects,” “projects,” “anticipates,” “believes,” “estimates,” “plans,” “intends,” “targets” or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which we may conduct business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our current or potential business and related matters. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. The Company does not undertake, and specifically disclaim, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Results of Operations for the Three Months Ended December 31, 2012 as Compared to the Three Months Ended December 31, 2011. Overview Total revenues changed to $53,382 for the three months ended December 31, 2012, from $0 for the three months ended December 31, 2011. The revenue for the three months ended December 31, 2012, were from computer services and parts by the Company’s newly acquired subsidiary 24Tech and from sales of battery systems. Cost of goods increased to $21,348 for the three months ended December 31, 2012, from $0 for the three months ended December 31, 2011. The cost of goods sold for the three months ended December 31, 2012, were associated with computer services and parts by the Company’s newly acquired subsidiary 24Tech and from sales of battery systems. Gross profit increased to $32,034 for the three months ended December 31, 2012, from $0 for the three months ended December 31, 2011. Gross margin increased to 60% for the three months ended December 31, 2012, from 0% for the three months ended December 31, 2011. Total operating expenses decreased to $434,146 for the three months ended December 31, 2012, from $1,345,242 for the three months ended December 31, 2011. This decrease was primarily attributable to a salary action taken by the Board of Directors during the three months ended September 30, 2012 reducing employee salaries. Non-operating expenses increased to $1,017,520 for the three months ended December 31, 2012, from $7,973 for the three months ended December 31, 2011. This increase was associated with the interest on debt to related parties, amortization of the GEM warrant expense and accrual of the GEM warrant structure fee. 31 Net loss for the three months ended December 31, 2012, was $1,419,632 , from a net loss for the three months ended December 31, 2011 of $1,353,215. The increase in loss was associated with the increase in non-operating expenses associated with the GEM warrants, partially offset by the dalary action taken by the Board of Directors Liquidity and Capital Resources As of December 31, 2012, the Company had cash of $15,588 and negative working capital of $ 17,422 . Net loss was $1,419,632 for the three months ended December 31, 2012. The Company generated a negative cash flow from operations of $50,705 for three months ended December 31, 2012. The negative cash flow from operating activities for the period is primarily attributable to the Company’s general operating expense. During the quarter ended December 31, 2012, the Company raised $57,630 from a private placement it made by selling shares of its common stock. Results of Operations for the Nine Months Ended December 31, 2012 as Compared to the Nine Months Ended December 31, 2011. Overview Total revenues changed to $72,902 for the nine months ended December 31, 2012, from $0 for the nine months ended December 31, 2011. The revenue for the nine months ended December 31, 2012, were from computer services and parts by the Company’s newly acquired subsidiary 24Tech and from sales of battery systems. Cost of goods increased to $25,273 for the nine months ended December 31, 2012, from $0 for the nine months ended December 31, 2011. The cost of goods sold for the nine months ended December 31, 2012, were associated with computer services and parts by the Company’s newly acquired subsidiary 24Tech and from sales of battery systems. Gross profit increased to $47,629 for the nine months ended December 31, 2012, from $0 for the nine months ended December 31, 2011. Gross margin increased to 65% for the nine months ended December 31, 2012, from 0% for the nine months ended December 31. Total operating expenses decreased to $(366,933) for the nine months ended December 31, 2012, from $7,449,314 for the nine months ended December 31, 2011. This decrease was primarily attributable to the $3,833,722 write-off of Goodwill for the nine months ended December 31, 2011 and the salary action taken in the nine months ended December 31, 2012. Non-operating expenses increased to $(1,705,816) for the nine months ended December 31, 2012, from $23,267 for the nine months ended December 31, 2011. This increase was associated with the interest on debt to related parties, amortization of the GEM warrant expense and the accrual for the GEM warrant structure fee. Net loss for the nine months ended December 31, 2012, was $2,072,749 , compared to a net loss of $7,472,581 for the nine months ended December 31, 2011. Salary Action At a Board Meeting dated October 1, 2012, the Board of Directors retroactively reduced the salaries of all employees to the California minimum for exempt employees, currently $16 per hour, to the employees’ date of hire. Advances made to employees were reclassified from a contra to Deferred Salaries to Employee Advances. Any advance which had been reported for tax purposes were written off. A repayment plan will be negotiated with each employee. Repayment can be made through a formal note with the Company, deductions from future salaries and bonuses, or through Company repurchase of employee stock. If the employee so elects, the Employee Advance will be written off and the employee will accept the tax consequences in the then-current tax year. All accrued salaries at the new rate will be accrued until such time as the Board of Directors determines that the Company is adequately funded. At such time, all deferred accrued salaries will be paid and new salaries will be established by the Compensation Committee of the Board of Directors following the recommendations of management. 32 Liquidity and Capital Resources As of December 31, 2012, the Company had cash of $15,588 and negative working capital of $17,422 . Net loss was $2,072,749 for the nine months ended December 31, 2012. The Company generated a negative cash flow from operations of $308,243 for nine months ended December 31, 2012. The negative cash flow from operating activities for the period is primarily attributable to the Company’s general operating expenses. During the nine months ended December 31, 2012, the Company invested $2,104 in property, plant and equipment and reclassed $24,639 in property, plant and equipment to inventory. During the nine months ended December 31, 2012, the Company raised $256,737 from a private placement it made by selling shares of its common stock. Going Concern The accompanying unaudited financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company realized revenue of $72,902 and loss of $2,072,749 for the nine months ended December 31, 2012, compared to revenue of $0 and losses of $7,472,581 for the nine months ended December 31, 2011. The Company had an accumulated deficit of $20,091,888 at December 31, 2012. The accompanying unaudited financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital in order to fund the current and planned operating levels. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital to sustain its current level of operations. No assurance can be given that the Company will be successful in these efforts. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As the Company is a “smaller reporting company,” this item is inapplicable. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company’sChief Executive Officer and Chief Financial Officer have evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15I and 15d-15(e) under the Exchange Act) as of the quarterending December 31, 2012 covered by this Form10-Q. Based upon such evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of such period, the Company’s disclosure controls and procedures were not effective as required under Rules 13a-15(e) and 15d-15(e) under the Exchange Act. 33 Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Limitations on the Effectiveness of Controls The Company’s management, including the CEO and CFO, does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and all fraud.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met.Further, the design of the control system must reflect that there are resource constraints and that the benefits must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake.Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of controls.The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Projections of any evaluation of controls effectiveness to future periods are subject to risks.Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. 34 PART II- OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS As the Company is a “smaller reporting company,” this item is inapplicable. Nonetheless, there are no material changes from the risk factors previously disclosed in the Registrant’s Form 10-K for the year ending March 31, 2012. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS During the quarter ended December 31, 2012, the Company issued 339,000 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and Rule 506 promulgated thereunder, at a valuation of $0.17 per share for a total consideration of $57,630. During the quarter ended December 31, 2012, the Company issued 12,000 shares of restricted common stock to various consultants for services, pursuant to the exemption from the registration requirements of Section 5 of the Securities Act provided by Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated thereunder, at a valuation of $0.20 per share for a total consideration of $2,400. ITEM 3.DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. MINE SAFETY DISCLOSURES None. ITEM 5. OTHER INFORMATION On December 10, 2012, Daniel Elliott tendered his resignation as an officer and director of the Company to address personal matters. Mr. Elliott will, however, remain associated with the Company as a consultant. On December 17, 2012, the audit firm of Drake & Klein CPAs changed its name to DKM Certified Public Accountants. The change was reported to the PCAOB as a change of name. This is not a change of auditors for the Company. ITEM 6. EXHIBITS Number Description 31.1 (2) Certification of Chief Executive Officer of the Company as required by Rule 13a-14(1) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 35 2 (2) Certification of Chief Financial Officer of the Company as required by Rule 13a-14(1) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 (2) Certification of Chief Executive Officer of the Company pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and Section 1350 Of 18 U.S.C. 63 32.2 (2) Certification of Chief Financial Officer of the Company pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and Section 1350 Of 18 U.S.C. 63 101.INS* XBRL Instance 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation 101.DEF* XBRL Taxonomy Extension Definition 101.LAB* XBRL Taxonomy Extension Labels 101.PRE* XBRL Taxonomy Extension Presentation * XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the date indicated. VRDT CORPORATION Date: August 5, 2013 By: /s/ Graham Norton-Standen Graham Norton-Standen Executive Chairman Date: August 5, 2013 By: /s/ Dennis Hogan Dennis Hogan Chief Financial Officer and Principal Accounting Officer 36
